Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered December 6, 1994, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the People’s delay in disclosing Brady material does not warrant reversal of the judgment of conviction. "[A] defendant’s constitutional right to a fair trial is not violated when, as here, he is given a meaningful opportunity to use the allegedly exculpatory material * * * as evidence during his case” (People v Cortijo, 70 NY2d 868, 870; People v Jagopat, 216 AD2d 583; People v White, 178 AD2d 674, 675; People v Bolling, 157 AD2d 733, 734).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818, 819), and, in any event, is without merit. Rosenblatt, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.